Case: 19-60513     Document: 00515762670          Page: 1    Date Filed: 03/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 2, 2021
                                   No. 19-60513                        Lyle W. Cayce
                                                                            Clerk

   Narcedalia Del Carmen Lopez De Villeda; Joel Eduardo
   Villeda-Lopez; William Alfredo Villeda-Lopez,

                                                                     Petitioners,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                      Agency Nos. A 208-744-332/333/334


   Before Davis, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Petitioners, Narcedalia Del Carmen Lopez De Villeda (Lopez De
   Villeda) and her sons Joel Eduardo Villeda-Lopez and William Alfredo
   Villeda-Lopez, seek review of a final order of removal from the Board of
   Immigration Appeals (BIA). The BIA affirmed the Immigration Judge (IJ)’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60513        Document: 00515762670             Page: 2      Date Filed: 03/02/2021




                                        No. 19-60513


   decision denying Petitioners’ request for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT), and the BIA
   also denied Petitioners’ motion to remand for further proceedings.
   Petitioners contend that the BIA erred when it rejected their claims that they
   were entitled to asylum and withholding of removal because they were
   persecuted for their social group and Lopez De Villeda’s political opinion.
   Petitioners also assert that the BIA violated their due process rights by failing
   to remand their case based on their prior counsel’s ineffective assistance. 1 As
   set forth below, we conclude that the BIA did not err; therefore, we
   AFFIRM.
                                   I. BACKGROUND
           Petitioners, natives and citizens of El Salvador, entered the United
   States on or about December 4, 2015, without being admitted or paroled.
   After being served with notices to appear, Petitioners appeared before the IJ
   and filed applications for asylum, withholding of removal, and protection
   under the CAT. The IJ conducted a hearing to address Petitioners’
   applications, at which Lopez De Villeda testified on behalf of herself and two
   sons.
           Lopez De Villeda testified that her husband, Rafael Alfredo Villeda
   Lemus (Rafael), was murdered in October 2015 and that she thought he
   might have been murdered because he refused to transport gang members
   and their goods or refused to pay them a bribe. Lopez De Villeda stated that
   Rafael, who owned a pickup truck, was part of a cooperative that transported
   goods and people, and that gang members would ask Rafael for transportation



           1
             Petitioners did not brief the basis for the BIA’s dismissal of their claims for
   protection under the CAT; therefore, this issue is waived. See Monteon-Camargo v. Barr,
   918 F.3d 423, 428 (5th Cir. 2019).




                                              2
Case: 19-60513         Document: 00515762670              Page: 3       Date Filed: 03/02/2021




                                          No. 19-60513


   or money. If Rafael refused, then the gang members would threaten his life.
   On one occasion, Lopez De Villeda testified, gang members came to their
   house and when Rafael refused to transport them, they shoved him into her
   and demanded that Lopez De Villeda transport them instead. She refused
   and the gang members threatened the family. Lopez De Villeda also testified
   that other pickup truck owners from the transportation cooperative faced
   similar threats and that some had been killed. 2 According to Lopez De
   Villeda, gang members threatened these pickup truck owners because they
   could provide transportation and were thought to have money. Additionally,
   Lopez De Villeda testified that she had a store and gang members would ask
   for money and items, which she would have to give to them.
           Lopez De Villeda said that at Rafael’s funeral, an unknown woman
   approached her and told her in a threatening manner that if she and her sons
   returned home, they would be killed. As a result, Lopez De Villeda and her
   sons left, and they eventually came to the United States. Lopez De Villeda
   testified that the incidents involving the gangs were never reported to the
   police. She also conceded that she had been threatened on only two
   occasions: when the gang members came to the house and at Rafael’s funeral.
   Lopez De Villeda also stated that she had not received any threats after
   arriving to the United States.
           Petitioners sought asylum and withholding of removal based on: (1)
   membership in a particular social group as “[t]he wife and children
   of . . . Rafael Alfredo Villeda Lemus,” and (2) Lopez De Villeda’s political
   opinion of being “against the criminality [and] in favor of law and order.”
   The IJ denied Petitioners’ applications for asylum, withholding of removal,


           2
               Since her arrival in the United States, Lopez De Villeda had “learned that people
   . . . have been murdered” because they refused to provide transportation to gang members
   and that entire families were killed.




                                                3
Case: 19-60513     Document: 00515762670           Page: 4   Date Filed: 03/02/2021




                                    No. 19-60513


   and protection under the CAT, and ordered their removal to El Salvador. On
   the asylum claims, the IJ determined that Lopez De Villeda, while credible,
   had not demonstrated that she experienced past persecution on account of a
   protected ground. She also failed to show that any future harm would arise
   out of her membership in a specific social group or based on her political
   opinion. Because Petitioners were unable to meet the burden for asylum, they
   also failed to meet their burden for withholding of removal.
          Petitioners appealed the IJ’s decision to the BIA, arguing that the IJ
   erred in finding them ineligible for asylum, withholding of removal, and
   protection under the CAT. Additionally, they moved to remand for further
   proceedings based on their prior counsel’s ineffective assistance. The BIA
   dismissed Petitioners’ appeal and denied their motion to remand. With
   respect to asylum, the BIA found that the severity of the harm that Lopez De
   Villeda experienced—threats from the woman at Rafael’s funeral and from
   the gang members who came to the family’s house before Rafael died—did
   not rise to the level of past persecution. Moreover, the BIA concluded, there
   was no indication that the harm Lopez De Villeda experienced was based on
   a protected ground. Because Lopez De Villeda did not establish past
   persecution, the BIA determined that she was not entitled to a presumption
   of a well-founded fear of future persecution. It further determined that she
   failed to independently establish that the harm she feared was based on her
   membership in a particular social group or because of her political opinion.
   The BIA also concluded that Petitioners did not meet their burden as to
   withholding of removal and were not eligible for protection under the CAT.
          With respect to the motion to remand based on ineffective assistance
   of counsel, the BIA concluded that Lopez De Villeda failed to demonstrate
   that she was prejudiced by prior counsel’s alleged actions or inactions.
   Specifically, the BIA determined that: (1) the IJ had extensively considered
   Matter of L-E-A- in the decision and Lopez De Villeda did not demonstrate



                                         4
Case: 19-60513           Document: 00515762670              Page: 5        Date Filed: 03/02/2021




                                            No. 19-60513


   that she was prejudiced by prior counsel’s failure to file a brief on that case; 3
   (2) there was no indication how Lopez De Villeda’s sons’ testimony, or
   expert testimony, would have altered the IJ’s decision; (3) prior counsel’s
   decision to not aggressively pursue Lopez De Villeda’s political opinion
   claim was an “informed, tactical choice, which was reasonable under the
   circumstances;” and (4) no evidence was presented to show that Lopez De
   Villeda would be entitled to relief or protection if she had met with her
   attorney more frequently to prepare for the merits hearing. Petitioners timely
   filed a petition for review of the BIA’s order.
                                        II. DISCUSSION
           1. Asylum and Withholding of Removal
           The BIA’s factual findings are reviewed for substantial evidence, 4 and
   its legal conclusions are reviewed de novo. 5 With respect to factual issues,
   reversal is warranted only if “the evidence was so compelling that no
   reasonable factfinder could conclude against it.” 6 “The errors or other
   failings of the immigration judge’s opinion are considered only if they have
   some impact on the BIA’s decision.” 7
           The Immigration and Nationality Act authorizes the Attorney
   General to grant asylum to a “refugee,” which the statute defines as any



           3
             In Matter of L-E-A-, the BIA held that immediate family members may be
   recognized as “particular social groups,” but the applicant (L-E-A-) had failed to establish
   a nexus between that social group and the persecution he faced and feared. 27 I & N Dec.
   40, 43–47 (BIA 2017).
           4
               Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
           5
               Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012).
           6
               Wang, 569 F.3d at 537.
           7
               Abdel-Masieh v. I.N.S., 73 F.3d 579, 583 (5th Cir. 1996).




                                                   5
Case: 19-60513           Document: 00515762670                Page: 6         Date Filed: 03/02/2021




                                               No. 19-60513


   person “who is unable or unwilling to return” to his or her country of origin
   “because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or
   political opinion.” 8 An applicant for asylum must demonstrate that one of
   these five enumerated characteristics “was or will be at least one central
   reason for persecuting the applicant.” 9 To qualify for withholding of
   removal, meanwhile, an applicant “must demonstrate a clear probability of
   persecution upon return.” 10
           We conclude that the BIA’s finding that Petitioners have not
   demonstrated that they suffered past persecution, or established the requisite
   nexus based on either membership in a particular social group or political
   opinion, is supported by substantial evidence. An applicant for asylum must
   personally establish persecution, and the past persecution of family
   members, like Rafael, cannot be imputed to Petitioners. 11 With respect to
   past persecution, Petitioners have proven, at most, that they suffered several
   relevant incidents of harassment, intimidation, and economic extortion
   unaccompanied by physical harm or a significant deprivation of liberty. 12



           8
             8 U.S.C. § 1101(a)(42)(A). “Persecution” encompasses “infliction of suffering
   or harm, under government sanction, upon persons who differ in a way regarded as
   offensive (e.g., race, religion, political opinion, etc.), in a manner condemned by civilized
   governments.” Abdel-Masieh, 73 F.3d at 583 (internal quotation marks and citation
   omitted).
           9
                8 U.S.C. § 1158(b)(1)(B)(i).
           10
             Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal quotation marks and
   citation omitted).
           11
                See Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017).
           12
              See Eduard v. Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir. 2004) (quoting
   Mikhailevitch v. I.N.S., 146 F.3d 384, 390 (6th Cir. 1998)) (Persecution “‘requires more
   than a few isolated incidents of verbal harassment or intimidation, unaccompanied by any
   physical punishment, infliction of harm, or significant deprivation of liberty.’”); Ramirez-




                                                    6
Case: 19-60513         Document: 00515762670              Page: 7       Date Filed: 03/02/2021




                                          No. 19-60513


           Moreover, substantial evidence supports the BIA’s conclusion that
   Petitioners have not satisfied the persecution element by demonstrating that
   they have a reasonable, well-founded fear of future persecution if they
   returned to El Salvador. Since Petitioners left El Salvador, none of their
   family members have received any threats or been physically harmed. There
   also is not any evidence of Petitioners being informed of any threats against
   them should they return. Although Lopez De Villeda testified that she had
   heard that “people have been murdered” for refusing to provide
   transportation to gang members, Lopez De Villeda has provided little detail
   to explain why these individuals are like Petitioners or how this would still
   apply given that she is not a member of the transportation cooperative
   herself.
           Finally, substantial evidence supports the BIA’s conclusion that even
   if Petitioners had demonstrated that the harm they suffered rose to the level
   of persecution, they still failed to establish that “one central reason” for the
   persecution was either their membership in a particular social group or Lopez
   De Villeda’s “political opinion” against gangs. 13 Lopez De Villeda’s
   testimony makes it clear that the gang members were motivated by economic
   and criminal concerns rather than Petitioners’ membership in a social group
   or Lopez De Villeda’s alleged political opinion.



   Meija v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015) (internal quotation marks and citation
   omitted) ([T]his court “do[es] not recognize economic extortion as a form of persecution
   under immigration law.”); Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006)
   (citation omitted) (“Persecution cannot be based on ‘mere denigration, harassment, and
   threats.’”).
           13
             To the extent that Petitioners are claiming that they established the nexus based
   on their membership in the particular social group of “the nuclear family of a transportation
   cooperative member,” this proposed social group was neither urged before the IJ nor the
   BIA. Accordingly, it is an unexhausted issue over which this Court lacks jurisdiction. See
   Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016).




                                                7
Case: 19-60513          Document: 00515762670              Page: 8       Date Filed: 03/02/2021




                                            No. 19-60513


          Accordingly, the BIA did not err in finding that Petitioners failed to
   demonstrate that they were entitled to asylum or withholding of removal.
          2. Ineffective Assistance of Counsel
          “Although an [applicant] has no Sixth Amendment right to effective
   counsel during removal proceedings, this court has repeatedly assumed
   without deciding that an [applicant]’s claim of ineffective assistance may
   implicate due process concerns under the Fifth Amendment.” 14 To succeed
   on such a claim, the applicant must demonstrate that counsel’s
   unprofessional actions were substantially prejudicial to her case. 15
   Demonstrating prejudice requires Petitioners to “make a prima facie
   showing” that they would have been entitled to the relief they sought—
   asylum       and     withholding       of   removal—absent          counsel’s        deficient
   performance. 16
          Petitioners argue that they were prejudiced by prior counsel’s failure
   to: (1) call other fact witnesses, such as Lopez De Villeda’s sons, or expert
   witnesses to testify at the removal hearing; (2) more aggressively pursue the
   asylum claim based on political opinion; and (3) file a legal brief on Matter of
   L-E-A- as it relates to their asylum claim. With respect to the first claim,
   Petitioners have not described or proffered the testimony or evidence that
   additional fact or expert witnesses would have shown that Lopez De Villeda
   could not have shown through her testimony. At the hearing before the IJ,
   Lopez De Villeda provided testimony as to all the threats and harm she
   experienced. Moreover, Petitioners have offered no evidence to indicate that
   the gang members were aware of any political opinion expressed by Lopez De


          14
               Mai v. Gonzales, 473 F.3d 162, 165 (5th Cir. 2006) (citation omitted).
          15
               See Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).
          16
               See Miranda-Lores v. I.N.S., 17 F.3d 84, 85 (5th Cir. 1994).




                                                  8
Case: 19-60513         Document: 00515762670             Page: 9   Date Filed: 03/02/2021




                                          No. 19-60513


   Villeda. Therefore, prior counsel’s failure to argue this claim more
   aggressively does not establish prejudice. Additionally, the IJ considered
   Matter of L-E-A- extensively in its decision, a fact that the BIA noted in its
   own order. Both the IJ and BIA assumed that Petitioners’ proposed social
   group of immediate family members was cognizable, which means it was
   never at issue in this case. Petitioners thus failed to demonstrate how prior
   counsel’s failure to file a legal brief on Matter of L-E-A- was substantially
   prejudicial to Petitioners. Finally, Petitioners’ appellate counsel did not raise
   the particular social group of “the nuclear family of a transportation
   cooperative member” before the BIA, which makes this issue unexhausted. 17
          Accordingly, Petitioners have not made the requisite showing on their
   claims that prior counsel was ineffective, and we affirm the BIA’s denial of
   Petitioners’ motion to remand.
                                    III. CONCLUSION
          For the foregoing reasons and those stated by the BIA in its order
   dated June 26, 2019, the BIA’s order dismissing Petitioners’ appeal of the
   denial of their request for asylum, withholding of removal and protection
   under the CAT, and the BIA’s order denying Petitioners’ motion to remand,
   are AFFIRMED.




          17
               See Hernandez-De La Cruz, 819 F.3d at 786.




                                               9